Citation Nr: 0411557	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1954 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).  
This claim was remanded by the Board in February 2001 for 
further development.  That development having been completed, 
this claim now returns before the Board.  


FINDINGS OF FACT

PTSD is not of service origin.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
General Counsel has held this latter requirement to tell the 
claimant to provide any evidence is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in an April 2003 letter.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
also informed of the law and regulations and the criteria 
necessary to establish his claim in the August 1999 statement 
of the case and the supplemental statement of the case dated 
June 2003.  All available records have been obtained and 
associated with the claims folder.  The veteran received a VA 
examination in March 1998, regarding his PTSD.

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.

However, the veteran's DD214 is of record.  It indicates that 
the veteran's military occupational specialty was 310, "Fld. 
Comm. Crewman".  The veteran's DD214 shows that he was 
awarded the National Defense Service Medal, and Army of 
Occupation Medal for Germany, and a Good Conduct Medal.  His 
DD214 shows 2 years, 2 months, and 22 days of foreign 
service.  His DD214 does not show any service in Korea.  The 
veteran's DD214 also lists his date of birth as July 29, 
1936.

A private medical statement dated September 1989 indicates 
that the veteran was a patient of this physician from 1960 to 
1972.  The physician noted that the veteran had a history of 
intervertebral disc syndrome, and he recalled that he advised 
the veteran to have surgery at that time.  The physician also 
indicated that the veteran had anxiety and depression, which 
the physician believed was due to his chronic back pain.

A private medical statement from another physician, dated 
July 1996, indicates that he recalled that he had treated the 
veteran from 1974 to 1982.  He recalled that the veteran had 
been treated for chronic back pain, hypertension, and 
anxiety/depression.  He also recalled advising the veteran to 
have surgery on his back.  The examiner indicated that he had 
not seen the veteran from 1982 until the present time.

VA outpatient treatment records dated from July 1997 to 
present show continued treatment from July 1997 to March 1999 
for depressive disorder, rule out PTSD, and from April 1999 
to the present for PTSD.

A statement from the veteran regarding his PTSD was received 
in January 1998.  At that time, the veteran related three 
events that had occurred in service, and which he felt caused 
him stress.  The first incident was one in which he recalled 
seeing 2 women and 5 children blown up.  The second incident 
regarded the veteran reporting that he and a south Korean 
solider killed 7 Chinese people, who were apparently 
attempting to cross the DMZ.  The third incident involved the 
veteran and this same Korean solider killing 2 Chinese 
people, one a woman.  The veteran noted that these three 
things stood out in his mind immediately because they 
happened very quickly upon his arrival in Korea.  The veteran 
reported that he was sixteen years old when he first went to 
Korea, and turned seventeen in July, after arriving in Korea 
the previous January.  The veteran reported that he had to 
deal with the sort of stressful events he related almost 
every night on patrol.  The veteran reported that these 
incidents occurred in January 1956, when he was stationed at 
Camp Casey, in Korea.  The veteran further reported that he 
was stationed with B company, in the 31st field artillery, 7th 
Infantry, from January 1956 to August 1957.

A further statement was received from the veteran in January 
1998, apparently relating two other incidents which the 
veteran stated occurred in Korea, which he found stressful.  
The veteran reported that in June 1956, he was shot in the 
leg late at night while checking on communication lines.  The 
veteran reported that he stayed out all night, because he was 
uncertain as to where enemies where, and checked in with the 
medic in the morning who provided him a fresh bandage.  A 
further incident the veteran reported was when he was putting 
in phone lines, and friendly fire hit close enough to him 
that it blew his helmet off, and shrapnel hit him in the 
face, and knocked him to the ground.  The veteran indicated 
that at that time a medic came and gave him stitches.  The 
veteran reported that he was also exposed to some kind of 
gasses in Korea.  He further stated that he had been told by 
a doctor that he had malaria.  The veteran also complained 
that his feet froze in Korea, causing him continuing trouble.

A VA examination was conducted in March 1998.  At that time 
the veteran was noted to be obviously depressed, with a very 
downcast expression.  The examiner indicated that the veteran 
had a quiet mournful voice, and sat through most of the 
period with his head bowed and hands clasped in his lap.  
When questioned, he indicated that he had been seen in the 
Mental Health Clinic since last September for PTSD.  The 
veteran reported that he had trouble sleeping, nightmares, 
depression, and strange dreams.  He reported that he retired 
from truck driving in 1986, after having a brain aneurysm.  
The veteran reported that he had been married for 17 years, 
and was divorced 15 years ago, and had a grown son.  He lives 
by himself in a mobile home, and does his own cooking, 
cleaning, and shopping.  The veteran reported that he stayed 
to himself.

The veteran reported that he was in Korea during his service, 
and participated in the "Inchon landing."  The veteran 
reported that he was in an artillery unit, and did front line 
work.  He reported that he could not get thoughts from that 
time out of his head, though he was somewhat able to repress 
them when he was working.  The veteran again related several 
incidents that happened to him in Korea, that he had 
previously related in other correspondence.  The veteran 
reported that his symptoms had gotten worse since he retired.  
The examiner indicated that the veteran's thought processes 
were normal.  There were no delusional or hallucinatory 
elements.  Mood was normal.  Sensorium was intact.  He was 
competent.  The examiner indicated that the veteran's claims 
file had been reviewed.  The veteran was diagnosed with PTSD.

In response to a request for confirmation of stressors 
pertaining to the veteran from the U.S Armed Services Center 
for Research of Unit Records, that facility provided 
information showing that, during the years 1956 and 1957, no 
US , North Korean, or South Korean troops or civilians were 
killed or wounded in action.

A July 1999 statement from a psychiatrist indicated that he 
had treated the veteran for PTSD.  The examiner indicated 
that the veteran's presentation, symptoms, and scars were all 
consistent with a case of PTSD.  The physician indicated that 
he was convinced that the veteran's PTSD was related to his 
service in Korea.  This physician submitted a similar 
statement in June 2000.

A private statement dated April 2001 indicates that this 
physician had treated the veteran from 1982 to the present, 
for chronic depression and severe anxiety attacks.  He 
indicates that the veteran was treated for anxiety and 
depression as far back as 1960.  This physician indicated 
that he had admitted the veteran to the hospital several 
times to participate in behavioral programs.

A statement from a physician dated April 2003 indicates that 
the veteran had been followed by her for the past 3-4 years 
for problems related to PTSD, related to combat trauma. 

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, and mindful of its 
heightened duty in this claim, where the veteran's service 
medical records are unavailable, the Board finds that service 
connection is not warranted for PTSD.  In this regard, the 
Board does not question that the veteran has a current 
diagnosis of PTSD; however, the Board finds that no evidence 
has been presented, other than the veteran's own statements, 
supporting the existence of the veteran's claimed stressful 
events.  Initially, the Board notes that the veteran's DD214 
does not show that the veteran received a Purple Heart, 
Combat Infantryman's Badge, or any other medal or award that 
would suffice to show exposure to a stressful incident during 
his active duty service.  The veteran's military occupational 
specialty (MOS) was listed as a Field Communication Crewman, 
which is a noncombat MOS.  The DD214 also specifically 
indicates that the veteran received no wounds as a result of 
action with enemy forces.  The Board also points out that, 
while the veteran's DD214 does show foreign service of over 
two years, the DD214 only verifies overseas service in 
Germany, not in any other country.  As no evidence has been 
presented to show that the veteran engaged in combat, the 
Board concludes that the veteran did not engage in combat 
with the enemy.  As such, the veteran's lay testimony alone 
is not enough to establish the occurrence of the alleged 
stressor.  Rather, corroborating evidence that substantiates 
or verifies the veteran's testimony, or statements as to the 
occurrence of the claimed stressor during service are 
required.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
142.  

Although the veteran has reported witnessing civilians and 
others killed in service in Korea, records received from the 
U.S Armed Services Center for Research of Unit Records, as 
noted above, show no evidence of any civilians or soldiers 
killed or wounded in action from the US, North Korea, or 
South Korea, for the years 1956 to 1957, the time frame in 
which the veteran is alleging that these stressful incidents 
took place.  In the absence of any evidence corroborating the 
occurrence of the veteran's alleged stressful incidents, to 
include any statements from any witnesses to these events, 
this Board holds that the claimed stressors are not 
verifiable.

Further, the Board points out certain inconsistencies in the 
veteran's statements.  The veteran reported, in his VA 
examination dated March 1998, that he participated in the 
"Inchon landing".  The Board notes that this phrase 
commonly refers to a military action that took place in 
September 1950, well before the veteran began his period of 
active military service.  In any event, the Board feels that 
this somewhat inconsistent statement reflects on the 
probative value of the veteran's statements.

Therefore, the Board finds that the veteran has not presented 
credible supporting evidence that an in-service stressor 
occurred.  As the existence of an in-service stressor is a 
crucial element of a claim of service connection for PTSD, 
the Board finds that the veteran's claim cannot be 
maintained.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



